Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-961
                       Lower Tribunal No. 19-26090
                          ________________

                              Pedro Lopez,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

      Giasi Law, P.A., and Erin M. Berger and Melissa A. Giasi (Tampa), for
appellant.

      Luks, Santaniello, Petrillo, Cohen & Peterfriend, and Lauren J. Smith
(Stuart), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.